Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  December 28, 2021 has been entered.
Double Patent Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 12, 13, 17-20, 24-25 of copending Application No. 16/075039 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘039 claims a formulation for burn wound healing comprising the same compound, and excipients herein and method of using the formulation for treating a burn subject. As to the composition note, the intended use would not affect the nature of the product claimed. Further, blistering is common among burn subject. Thus, it would have been obvious to treat a burn subject with blistering, or treating a patients of blistering caused by burn.

Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 14-21 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Cameron (WO 2016/015160 A1, IDS).
Cameron teach the cyclic urea compounds employed herein as Granzyme B inhibitors, pharmaceutical compositions, suitable for various route of an administrations (topical, oral, or injection), comprising the same and method of using the same for treating diseases, disorders and conditions treatable by inhibiting Granzyme B, particularly, cutaneous scleroderma, epidermolysis bullosa (blistering), radiation dermatitis, alopecia. The symptoms of radiation dermatitis include dry desquamation (itchy, peeling). Cosmetic composition comprising the Granzyme B inhibitor and cosmetic acceptable carrier are also provided, as are method for using the composition to treat, reduce, and/or inhibit the appearance of ageing in the skin. See, particularly, the abstract, page 1, lines 8-10, page 2, line 15 to page 5, line 17, page 34, lines 4 to page 35, line 31. Compounds C1-C6 as recited in claims 2-3 are expressly disclosed at pages 25, 55-66. The pharmaceutical composition of the Granzyme B inhibitors may include one or more carrier acceptable for the mode of administration of the compositions: topical, epidermal, sub-epidermal, dermal, subdermal, transdermal, subcutaneous, systemic, injection, oral, etc. Suitable composition may be formulated by means known in the art and their mode of administration and 
It has been well recognized that in order for a prior art reference to serve as an  anticipatory reference, it must disclose every limitation of the claimed  invention, either explicitly or inherently. In re Schreiber, 128 F.3 d 1473,  1477 (Fed. Cir. 1997). 
A single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Thus, a prior art reference without express reference 
Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005). In addition, "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perricone, 432 F.3d at 1377-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, "[n]ewly discovered results of known processes directed to the same purpose are notpatentable because such results are inherent."). 
Note, the treatment of radiation dermatitis would either treat or prevent peeling as pealing is a symptom of radiation dermatitis. Further, the cosmetic use of the composition would have inherently prevented the blistering and/or peeling associated with the environmental factors. 
Claim rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (WO 2016/015160 A1, IDS) in view of Salin-Drouin (US 2008/0038220 A1) 
Cameron teach the cyclic urea compounds employed herein as Granzyme B inhibitors, pharmaceutical compositions, suitable for various route of an administrations (topical, oral, or injection), comprising the same and method of using the same for treating diseases, disorders and conditions treatable by inhibiting Granzyme B, particularly, cutaneous scleroderma, epidermolysis bullosa (blistering), radiation dermatitis, alopecia. The symptoms of radiation dermatitis include dry desquamation (itchy, peeling). Cosmetic composition comprising the Granzyme B inhibitor and cosmetic acceptable carrier are also provided, as are method for using the composition to treat, reduce, and/or inhibit the appearance of ageing in the skin. See, particularly, the abstract, page 1, lines 8-10, page 2, line 15 to page 5, line 17, page 34, lines 4 to page 35, line 31. Compounds C1-C6 as recited in claims 2-3 are expressly disclosed at pages 25, 55-66. The pharmaceutical composition of the Granzyme B inhibitors may include one or more carrier acceptable for the mode of administration of the compositions: topical, epidermal, sub-epidermal, dermal, subdermal, transdermal, subcutaneous, systemic, injection, oral, etc. Suitable composition may be formulated by means known in the art and their mode of administration and dose determined by a person of skill in the art. Exemplified dosage forms include tablet, capsule, ointment, paste, gels, hydrogels, foams, creams, powders, lotion, oils, semi-solids, shampoo, spray, film, solution etc.  See, particularly, page 26, line 16 to page 27, line 16.  The granzyme B inhibitor can be applied topically or systemically. Topical administration may be most appropriate in case non-invasive administration is desirable as topical formulation are well-known in the art. See, page 28, lines 4-19. The topical/cosmetic composition comprising the Granzyme B inhibitor may including the well-known topical/cosmetic excipients, such as thickener, buffers, preservatives, surface active agents (surfactants), neutral or cationic lipids, lipid complex, liposome, and penetration enhancer, and other cosmetic ingredients known in the 
Cameron does not teach expressly a Granzyme B inhibitor composition comprising the particular penetration enhancer, propylene glycol, and/or the viscosity enhancer or gelling agent, a crosslinked polyacrylate polymer (e.g., an Carbopol, see, page 37, lines 24-31 of the specification herein), nor the particular pH and concentration of the Granzyme B inhibitor in the composition and to use the same in disclosed application, such as treatment of epidermolysis bullosa (blistering), and radiation dermatitis, and the cosmetics application.
However, Salin-Drouin teaches that Carbopol®, e.g. Carbopol®  980 or 940, 981 or 941, are well-known available gelling agents in the art and propylene glycol is an effective penetration enhancer in such a gel compositions. Salin-Drouin discloses a gel comprising Carbopol® as gelling agent and propylene glycol as the penetration enhancer.  See, particularly, paragraphs [0026] to [0027] and the claims. . The pH of the gels is in the range of 2-9, particularly, 3-7. See, particularly, paragraphs [0085] to [0086].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, for making a gel composition of the Granzyme B inhibitor, to use the known Carbopol® as the gelling agent and propylene glycol and the penetration enhancer and to use the same for the disclosed application, such as treatment of epidermolysis bullosa (blistering), radiation dermatitis and the cosmetics application. 
A person of ordinary skill in the art would have been motivated to use the known Carbopol as the gelling agent and propylene glycol and the penetration enhancer for making a ® is a well-known gelling agent in the art and propylene glycol has been known as good penetration enhancer. As to the particular pH and concentration of the Granzyme B inhibitor in the gel composition, note,  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990. Furthermore, the employment of the well-known routes for the administration of the Granzyme B inhibitor would have been within the purview of ordinary skill in the art. As to the limitation “wherein the blistering and/or peeling of the skin is associated with an increase in extracellular granzyme B concentration at the dermal/epidermal junction,” note, “associated with an increase in extracellular granzyme B concentration at the dermal/epidermal junction” is merely the underline biochemical mechanism of the formation of blistering and/or peeling by the environmental factors, and is an inherent characteristics of blistering and peeling associated with environmental factors. Further, the cosmetic use of the composition would have inherently prevented the blistering and/or peeling associated with the environmental factors. The recitation would not rend the claims any materially difference in claimed method.  
Response to the Arguments
Applicants’ amendments and remarks submitted December 28, 2021 have been fully considered and found unpersuasive.
For the rejection under 35 U.S.C. § 102(a)(1) over Cameron, applicants contend that the cited reference does not teach or suggest “treat a blister and/or peeling of the skin associated with an increase in the concentration of Granzyme B at the dermal/epidermal junction. That is because previously an increase in the extracellular concentration of Granzyme B was not known to be associated with the formation of a blister and/or the peeling of the skin.” The arguments are not probative. As  discussed above, the discovery that “an increase in the extracellular concentration of Granzyme B” in a blister or peeling condition would not make the old process of using the Granzyme B inhibitor for treating blister and/or peeling new or unobvious. It has been well recognized that in order for a prior art reference to serve as an  anticipatory reference, it must disclose every limitation of the claimed  invention, either explicitly or inherently. In re Schreiber, 128 F.3 d 1473,  1477 (Fed. Cir. 1997). 
A single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Moreover, "[i]nherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." 
Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005). In addition, "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, "[n]ewly discovered results of known processes directed to the same purpose are not patentable because such results are inherent."). In instant case, the discovered characteristics of blister or peeling: “an increase in the extracellular 

Applicants further argue that Cameron would not anticipate the claimed invention as Cameron  teaches broadly the use of granzyme B inhibitor for treating among many other conditions, including those recited herein, and the administrations are primary systemic. The arguments are not tenable. First, it has been well-settled that, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). See, also MPEP § 2131.02 II. Further, Cameron have a full description of the treatment of the skin conditions, including epidermolysis bullosa (blistering), radiation dermatitis (page 34), not be limited simply naming the diseases as of those listed in pages 31-33. Further, Cameron never teach that the administration are primary systemic, but provide specific guidance for topical and  cosmetic application. Thus, applicants’ hindsight argument are tenable as Cameron expressly teach the employment of the granzyme B inhibitor for treatment of skin conditions, such as bullosa (blistering), radiation dermatitis (including peeling symptom). Also, note, not all of the claims herein are limited to topical application, but encompass systemic administration, such as oral, injection etc.
As to the rejection under 35 U.S.C.§ 103, applicants made same argument that the cited prior fail to teach or suggest the limitation of “treat a blister and/or peeling of the skin associated with an increase in the concentration of Granzyme B at the dermal/epidermal junction”  In making the argument, applicants do not dispute the fact that the “an increase of granzyme B at the dermal/epidermal junction” is just a newly discovered characteristics of blister and/or peeling, and argue that such characteristics was unknown before the filing of this application.  The arguments are not probative as the recitation of such characteristics does not materially 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627